Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brooks Tyrone Chambers appeals the district court’s orders denying his motion for modification of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006) and denying his motion for reconsideration. Chambers argues that the district court erred by failing to reduce his sentence based upon U.S. Sentencing Guidelines Manual (“USSG”) App. C. Amend. 706 (2007), which lowered *891the offense level for sentences involving crack cocaine. Chambers’ sentence was determined by the career offender guideline, USSG § 4B1.1, and was not based on a sentencing range lowered by the amendment. See United States v. Hood, 556 F.3d 226, 232 (4th Cir.2009). Accordingly, we affirm the decision of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.